IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21079
                        Conference Calendar



DENNIS A. NASH,

                                         Plaintiff-Appellant,
versus


PAUL F. MILLS, Doctor; NAIK, Doctor; L. ASCHBERGER,
Physician Assistant; LE, Doctor; HIRSCH, Lieutenant;
JAMES DANE, Doctor,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-1437
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis A. Nash appeals the dismissal of his 42 U.S.C. § 1983

complaint against the above-named defendants as frivolous and for

failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) & (ii).

     Although Nash identifies seven points of error, the only

issue he briefs is whether the district court abused its

discretion in dismissing his deliberate indifference claims.

Accordingly, because Nash does not brief his remaining issues, or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-21079
                                  -2-

address his claim of excessive force, those issues are deemed

abandoned.     See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

      We have reviewed the record and briefs submitted by the

parties and hold that the district court did not abuse its

discretion in dismissing Nash’s deliberate indifference claims.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Berry v. Brady, 192
F.3d 504, 507 (5th Cir. 1999); Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).    Accordingly, the district court’s judgment

is AFFIRMED.

     Nash has filed motions for the appointment of counsel, for

an emergency temporary restraing order, and for an injunction

pending appeal.    All motions are DENIED.